Citation Nr: 1213627	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-41 942A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include Crohn's Disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States Navy from August 1955 to October 1957.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied the appellant's claim of entitlement to service connection for Crohn's Disease.

In February 2012, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and this case is REMANDED to the AMC/RO for action as described below.

In this case, a Statement of the Case (SOC) was issued in October 2009.  Thereafter, private medical treatment records, third-party statements and VA medical treatment records were received at the RO.  No Supplemental Statement of the Case (SSOC) was issued after these documents were added to the claims file.

The case was thereafter transferred to the Board in February 2012.  The RO was in receipt of third-party statements relating to continuity of the appellant's gastrointestinal symptomatology, as well as an October 2010 report from a private physician indicating that Crohn's is a form of microvascular disease that may be related to an autoimmune process prior to the transfer of the claims file to the Board.  Regarding evidence received prior to such a transfer, 38 C.F.R. § 19.37 states that an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record which was discussed in the Statement of the Case (SOC) or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  In this case, pertinent lay and medical information was newly obtained by the RO and was not addressed in the SOC or in any SSOC.

An SSOC must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no such SSOC was issued after pertinent private medical records and third-party statements were added to the evidence of record.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be referred back to the RO.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

In addition, review of the evidence of record reveals that the RO never sought the appellant's service medical records from the service department, but simply accepted copies submitted by the appellant.  Review of those copies indicates that the appellant was hospitalized on multiple occasions in service, but the inpatient treatment records have not been obtained.  Furthermore, no records dated between the appellant's service separation in October 1957 and September 1991, are of record.  

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, the complete original service medical records, including all inpatient hospital records, must be obtained for the appellant and associated with the claims file.  Private treatment records dated between 1957 and 1991 should also be sought, obtained and associated with the claims file.

In this case, the appellant has not been afforded a medical examination to determine the etiology of her Crohn's disease.  There is lay evidence of record to indicate that the appellant displayed symptoms possibly related to the claimed gastrointestinal condition while she was in service which have continued to the present.  The appellant has presented written statements and testimony to that effect.  The appellant is service-connected for Reynaud's disease, an autoimmune disease, and for headaches.  There is some medical evidence of record indicating that there may be a connection between Crohn's Disease and an autoimmune process or microvascular disease akin to Raynaud's.  In light of the existence of evidence of continuity of symptoms capable of lay observation, and of a possible etiologic relationship to an autoimmune process in someone who is service-connected for an autoimmune disease, the Board finds that the duty to assist in this case requires that a medical opinion should be obtained on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Finally, review of the appellant's service personnel records indicates that she was issued a Social Security number in October 1956.  This is not the same number which currently identifies the claim.  This discrepancy should be reconciled.

These considerations require the gathering of military and medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Search, at the National Personnel Records Center (NPRC) or other appropriate sources, for the Veteran's Navy service medical treatment records.  In particular, all inpatient hospital records should be obtained.  If any location contacted suggests other sources, those sources should be encompassed by the search.

3.  Contact the appellant to obtain the names and addresses of all VA, private or other government medical providers and treatment centers where she has been treated for any gastrointestinal condition since service.  After securing the necessary release(s), obtain those records that have not been previously secured.  In particular, all VA inpatient and outpatient treatment records (not already in the file), should be obtained.  If any location contacted suggests other sources, those sources should be encompassed by the search.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and her representative should also be informed of the negative results and be given opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, the claims file should be given to a gastroenterologist for review in light of the questions of etiology presented in this case.  The reviewer should construct a detailed written history of the nature and extent of the appellant's gastrointestinal pathology, including a discussion of the epidemiology and symptomatology of the appellant's Crohn's Disease.  The specialist is to determine the onset, nature, clinical significance and severity of any documented gastrointestinal disorder.  

It is requested that the reviewing physician determine whether any of documented disorders of the gastrointestinal tract, including Crohn's Disease, are etiologically related to the appellant's military service.  Based on the findings of the review of the medical evidence in the claims file, the reviewer should express her/his opinions concerning the questions below.  If the information sought cannot be determined or is not ascertainable, the reviewer should so state and explain why the question posed cannot be answered.  

If the gastroenterologist determines that testing or a physical examination is needed before the requested opinions can be rendered, schedule the appellant for such testing and/or examination.

Specifically, the reviewer must address the questions of:

a.  Whether the appellant's current gastrointestinal pathology is causally or etiologically related to her period of military service (August 1955 to October 1957) or to some other cause or causes?  (It is not necessary that the exact causes other than apparent relationship to some incident of service be delineated.);

b.  Whether the appellant's current gastrointestinal pathology is related to symptoms or signs she may have had in service (August 1955 to October 1957);

c.  Whether the appellant's current gastrointestinal pathology is related to symptoms and signs that may have occurred within one year of her service separation in October 1957; and,

d.  Whether any portion of the appellant's current gastrointestinal pathology is attributable to an autoimmune process related to the service-connected Raynaud's Disease or to some other cause or causes or combination thereof?   That is, is there a common denominator between the immune mechanisms of Raynaud's Disease and Crohn's Disease?  If the reviewer does find that any portion of the appellant's Crohn's Disease is attributable to her autoimmune (Raynaud's) disability, the reviewer should identify the specific amount/proportion of additional gastrointestinal pathology that is related to the Raynaud's disability.

Note: In assessing the relative likelihood as to origin and etiology of the condition specified above, the physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note: If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's gastrointestinal pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

6.  Upon receipt of the gastroenterologist's report, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the physician for corrections or additions.  See 38 C.F.R. § 4.2.

7.  Thereafter, readjudicate the claim on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

8.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The appellant is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

